Citation Nr: 1208362	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  03-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected Morton's neuroma of the left foot, to include a separate evaluation for surgical scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran/appellant had active military service from July 1964 to May 1966; he also had a period of active duty for training (ACDUTRA) at Officer Candidate School (OCS) from August 17, 1963, to September 13, 1963. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That rating decision denied the appellant's claim of entitlement to service connection for Morton's neuroma of the left foot. 

In August 2004, a hearing was held at the Board in Washington, DC, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file. 

In December 2004, the Board reframed the issue as service connection for a bilateral foot disorder in order to more accurately reflect the appellant's contentions.  The Board also remanded that bilateral foot disorder issue for additional development. 

While the case was in remand status, the RO granted service connection for a Morton's neuroma of the left foot in a rating decision issued in January 2006.  The rating decision reflects that the RO also declined to grant service connection for any other right or left foot disorder. 

Thereafter, the appellant testified about his right foot arthritis and his left foot Morton's neuroma during a Travel Board hearing that was held on August 13, 2009, before Sarah Richmond, an Acting VLJ.  A transcript of that hearing has been associated with the record. 

Subsequently, both of the VLJs who heard the appellant's testimony concerning his service-connection claim for foot disorders participated in adjudicating the appellant's appeal as to that particular issue.  A panel of three VLJs composed of the two who presided over the appellant's Board hearings, plus another VLJ, decided both the increased initial rating claim on appeal and the service-connection claim.  See 38 U.S.C.A. §§ 7102(a), 7107(c).  In a decision dated December 28, 2009, the Board granted service connection for bilateral posttraumatic midfoot arthritis with multiple hammertoes and denied the appellant's claim for an initial evaluation in excess of 10 percent for the left foot Morton's neuroma disability. 

The appellant then appealed the denial portion of the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  A Joint Motion for Remand was submitted to the Court in August 2009.  A September 2009 Order of the Court vacated the increased initial evaluation portion of the Board's decision, and the left foot Morton's neuroma disability initial rating issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  Thus, in this case, consideration of a separate compensable rating for the residuals from the operation to remove the left foot neuroma, whether due to scarring or functional deficits, is indicated as part of the issue on appeal. 

The appellant has appealed the initial 10 percent evaluation assigned to the left foot Morton's neuroma disability when service connection was granted, effective in December 2002, and he has continuously prosecuted this initial increased rating claim since that time.  Therefore, the appellant is, in effect, asking for a higher rating effective from the date service connection was granted in December 2002.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is for application.  Therefore, the rating claim on appeal is as listed on the title page. 

In March 2011, the Board, via a panel of the two VLJs who presided over the Board hearings, plus another VLJ, remanded the appeal for additional development.

In a November 29, 2011 letter, the Board informed the Veteran that he has the option of having an additional hearing before a third VLJ who will be assigned to the panel to decide his appeal.  He was advised of his hearing options.  He was further advised that, if he does not respond within 30 days from the date of the letter, the Board will assume that he does not want a third hearing and will proceed accordingly.  The Veteran faxed his response that was received by the Board on December 9, 2011 that he wanted to appear at a third hearing at the RO before a third VLJ.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran has submitted a request for a third Board hearing at the RO so that he can have the opportunity to testify before all the VLJs, who will ultimately make a decision in this case, he should be scheduled for a Board hearing, pursuant to 38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for the next available videoconference or Travel Board hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	KATHLEEN K. GALLAGHER	TANYA A. SMITH
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	SARAH B. RICHMOND
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

